Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
On November 21, 1995, claimant was referred to a job position by the Department of Labor and was instructed to appear at the prospective employer’s office. Thereafter, claimant signed a statement, which had been read to him in Spanish, that he appeared at the prospective employer’s office on November 21, 1995 and filled out an application. When the Department of Labor contacted the prospective employer regarding claimant’s employment status, the Department of Labor was informed that claimant never appeared and that it did not have claimant’s application on file. Furthermore, claimant failed to record his visit at the prospective employer’s in his job-search ledger. Contrary to his signed statement, claimant testified that he did not fill out an application on November 21, 1995 because the prospective employer already had his application on file.
It is well settled that the Unemployment Insurance Appeal Board’s resolution of issues of fact and credibility is conclusive if supported by substantial evidence (see, Matter of Franco [Hudacs], 207 AD2d 577, 578). Our review of the record reveals that substantial evidence supports the Board’s conclusions as to the credibility of the witnesses and its decision disqualifying claimant from receiving unemployment insurance benefits and charging him with a recoverable overpayment is, accordingly, affirmed (see, Matter of Caillier [Hudacs], 194 AD2d 1025). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.